 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGilberton Coal Company,Gilberton Energy Corporaton, Bear Ridge Shops,Inc, Gil Pre Corporaton, B D Mining Company,and R&R EnergyCorporationandInternationalUnion,UnitedMine Workers of AmericaCases 4-CA-14515and 4-CA-14812September 30 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 4 1986 Administrative Law JudgeThomas A Ricci issued the attached decision TheGeneral Counsel and Charging Party filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings i andconclusions only to the extent consistent with thisDecision and OrderIREQUESTS FOR INFORMATIONThis case primarily involves complaint allegations that the Respondent committed numerousviolations of Section 8(a)(5) of the Act with respectto information requested by the Union during thepartiesprotracted contract negotiations in 1984The judge recommended dismissal of these allegations in their entirety on alternative grounds Firsthe granted the Respondents motion to dismiss onthe ground that the General Counsels dismissal ofthe Union s charges of general bad faith bargaining and unilateral changes absent valid bargainingimpasse necessarily precluded finding the specificinformation request violations of Section 8(a)(5) atissue here Second the judge reviewed the meritsof the information request allegations on the basisof evidence presented and found no violationsWe disagree with the judge and reverse hisruling on the Respondents motion to dismiss TheGeneral Counsels refusal to include the additional8(a)(5) allegations in the complaint did not a fortiorimean that the Respondent could not havecommitted the specific 8(a)(5) violations actuallyalleged nor did the refusal have any binding effecton the Board s independent adjudicatory review ofIThe Respondent has excepted to some of the judge s credibility findrags TheBoard s establishedpolicy is not to overrulean administrativelaw judges credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsthe complaint and evidence presented Based onsuch a review as set forth below we agree withthe judge that with a single exception the GeneralCounsel has failed to prove 8(a)(5) violations allegedBackgroundThe Respondent which is a single integrated enterpnse composed of six companies engaged in reclaiming anthracite coalwas a party to a 3 yearagreement due to expire on May 31 1984 2 betweenAnthraciteOperatorsWage NegotiatingCommittee (the Association) and the Union TheRespondent had been a member of the Associationformany years In March the Respondent timelynotified the Union that it was withdrawing fromthe Association and requested separate negotiationsfor a new agreementThe parties held preexpiration negotiating sessions on May 18 and 22 Prior to and during thesesessions the Union requested certain informationfrom the Respondent as further discussed belowAt the May 30 meeting the Respondent in orderto allow more time for bargaining offered toextend the existing agreement subject to a 14 daynotice of cancellation The Union refused the offerInstead it proposed that the Respondent couldavoid a strike by signing a letter of intent agreeingto abide by the same terms and conditions thatwere reached between the Union and the Association in concurrent bargaining The Respondent rejected the Union s counterproposalThe Unionstruck the Respondent at midnight on May 31 3The pickets carried signs readingNo Contract NoWorkApproximately a week later the signs werechanged to allege unfair labor practices The parties continued to meet and exchange proposals andthe Union continued to request various informationfrom the Respondent In October after impassehad been reached the Respondent implemented itslast offer and hired strike replacements 4We will now examine the individual allegationsthat the Respondent violated Section 8(a)(5) byfailing to supply the information the Union requested at various times during the negotiationsAlthough the judge recommended dismissal of all allegationshis analysis of the information requestissues frequently failed to identify a specific reasonfor dismissal of a specific allegationAll dates hereafter refer to 1984We agree with the judge that the strike was an economic one at itsinception4We disavow the judge s finding that the Union acted in bad faith inbargaining with the Respondent and in requesting information from it291NLRB No 50 GILBERTONCOAL CO345A Financial InformationIn its letter of March 29 notifying the Union ofitswithdrawal from the Association and its desiretoseek separate negotiations theRespondentstated that it was smaller and more limited in operations than the other members of the Associationand noted the industry s poor economic conditionAt the first couple of bargaining sessions, the Respondent told the Union that it had left the Association because the coal market was shrinking andthat it needed greater flexibility in order to respondto the worsening economic situation It stated thatsigning a contract containing certain concessionswhich unlike the Association contract recognizedthe particular needs of the Respondents reclamation businesswas a prerequisite to investing a substantial amount of new capital in developing newproducts facilitiesand marketsAt some pointduring negotiations the Respondent also informedtheUnion that without changes it would wasteaway Further the Respondent told the Union thatthe strike was costing it a lot of moneyOn June 15 the Union wrote the Respondent aletter requesting all the information that the Respondent had relied on in claiming that it was notcompetitive under the expired Association contract In a June 18 letter the Respondent repliedthat it had relied on steadily declining sales production, and employment over a 10 year period aswell as statistics published by the Pennsylvania Department of Environmental Resources that indicated that there was a more rapid decline amongunionized than nonunionized coal producersSubsequently on October 9 the Union asked theRespondents vice president, Pierce, to furnish therecords that supported the Respondents contentions that it was losing money The Respondent sOctober 16 letter to the Union stated in pertinentpartIQuite to the contrary of your letter of October 9 1984 Mr Pierce and I have not everpled povertyor financial inability of theCompanies for which we are negotiatingWehave offered substantialwage increases andbenefit improvements and maintenance of insurance benefits with additional premium coststo be paid by the CompaniesWhat we have repeatedly made clear is thattherehasbeen a steady decline in salesvolume with a corresponding loss of employment opportunities In that context, we haveprovided you with very detailed data bothfrom Company and public recordsWe haveindicated that the Companies would be willingto consider capital investment in an effort toreverse the trend, if the Union and the employees are willing to enter into a contractwhich we believe would lead to greater overallearningsby the employees although itwouldeliminatecertainpay for hours notworked and many of the restrictive provisionsof the old Wage AgreementRThe Supreme Court inNLRB v Truitt Mfg Co351 U S 149 (1956) held that an employer that obsects to aunion s bargaining demands onthe basisthat it is unable to afford the union s proposals isobligated to permit the unionto examinethe booksand records to verify the employers contentionsInBuffaloConcrete276 NLRB 839 841 (1985)enfd in relevant part 803 F 2d 1333 (4th Cir 1986)the Board held that it would not assume that anemployer who no longerwishesto pay wages andbenefits it once agreedto isunabletomake suchpayments'The Board further stated that an employer s contention that it wanted to obtain a morecompetitive position in the industry did not raise aTruittobligation to provide a union withfinancialinformationHere as the Union admits the Respondent never pled poverty or the inability topayRather it desired certain changes from theprevious contract in order to make capital improvements to become more competitiveWetherefore find that the Respondent was not obligated to furnish the Union its financial records andaccordinglywe affirm the judge s dismissal of thiscomplaintallegationB Ash Content of Coal ProducedUnder the Associations contract that expired onMay 31 the Respondent was required to pay royalties to the Union s pension fund depending on theamount of coal produced and the amount of ash inthat coalThe smaller the amount of ash in thecoal the greater the royalty payment 5 The contractalsocalled for the Respondent to makemonthly reports and contributions to the fund Thereports filed by the Respondent stated the ash content and the amount of coal produced One of thethree trustees in charge of the fund was a memberof the International UnionOn May 1 the Union sent the Respondent aletter asking for information with respect to the ashcontent of coal produced Two days later the Respondent consented to the release of all the reportssubmitted by it to the pension fund The Union sattorney and principal negotiatorAugust Vehartestified that the Union received the reports At thenegotiatingsessionon May 18 the Respondent toldtheUnion that the Union s representatives couldS The judge erroneously stated that the greater the ash content thegreater amount of money the Respondent had to pay the fund 346DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsecure the information from an audit that had beenconducted by the fund The Union renewed its request that the information be furnished directly toitIn aletter datedMay 21 the Respondent furnished the Union with tonnage reports for 19811982 1983 and the first 3 months of 1984 whichincluded the type of coal produced the ash contentof the coal and the royalties paid the fund Further at thebargainingmeeting held the followingday the Respondent presented the Union with asummary of their 1984 contributions to the fundThe Union continued to ask the Respondent forash content information In mid June the Union received the audit performed by the fund It hadbeen conducted however in 1982 and coveredonly two of the Respondents companies TheUnion also requested the work papers compiledduring the audit because it believed the Respondentwas filing false reports to the trusteesThe Respondent refused the Union access to the workpapers It informed the Union that any discrepancybetween tonnage reports submitted to the variousgovernmentagenciesand the fund was the result ofdifferent reporting requirements Finally at a subsequent bargaining meeting the Respondent askedwhether a new more current certified audit fromthe fund would satisfy the Union Vehar said noWe find that the Respondent provided the Unionwith the requested ash coal content informationboth directly through the May 21 letter and indirectly through the authorized release of the monthly reports to the pension fund In the absence of asufficient evidentiary basis for the Union s suspicion of fraud we find that the General Counselfailed to establish the Union s need for the underlyingwork reports Furthermore we note that theUnion rejected the Respondents suggestion of anew updated audit of its royalty payments to thefund Accordingly we dismiss this allegation of thecomplaint 6C Corporate InterrelationsThe expiring Association contract covered all sixof the Respondents companies as a single employerAt the start of negotiations for a new contracttheUnion was concerned with whether the Respondent was a single employer and/or alter ego ofReading Anthracitewhich had remained in theAssociationThe Respondent orally informed theUnion in the early bargaining sessions of the interrelationships between its six companies includingthe interchange of personnel and equipment and6 In dismissing the allegation we do not rely on either the judge s statement that the Union had access on its own to the requested informationor his reliance on the General Counsel s dismissal of the charge allegingthat the Respondent had refused to make royalty payments to the fundthe sharing of a common office staff and superintendentThe Respondent also disclosed that allsupplieswere purchased in bulk and that a singlehealth care policy covered all the employees Further it gave the Union full information about stockownership and the Respondents relationship withReading Anthracite The Respondent offered to negotiate asa singleemployer either single or separate contracts and asked the Union for proposalson the issue The Union stated that because of internal differences among the local unions and bargaining committees it was unable to present a proposalSubsequentlytheRespondent submittedwritten proposals for a single contract covering allsix of its companiesIn a June 15 letter the Union requested the Respondent to supply it with information concerningwhether the six companies constitutedasingleemployer joint employer or joint venture and/oralter egosThe Respondent replied by letter thatithad already provided all the relevant informationOn June 27 the Union repeated its request forinformation regarding the separateness of the Respondent s companiesWe find that the Respondent had already presented the Union with sufficient information regarding the structure and ownership of its variouscompanies as well as how they related to eachotherWe also note that the Union was aware fromthe beginning of negotiations that the Respondentwas bargaining as a single employer Accordinglywe dismiss this complaint allegationD Culm Bank/Guerna SaleDuring negotiations the Union asked the Respondent if it had sold or leased any land toGuerna The Respondent replied that Guerna hadpurchased a culm bank of coal silt from it and thatthe documents pertaining to the sale were registered in the Schuylkill County courthouse TheUnion received the documents The Union wishedtodeterminewhether it could lawfully picketGuerna as an ally of the Respondent It thereforewrote the Respondent a letter on October 25 requesting information regarding the sale of the culmbank to Guerna including the names of the Respondent s customers whether the Respondent hadremoved material from the culm bank, and if sowho had been its customers The Respondent responded by letter on November 8 It refused tosupply the names of its customers in order to servethe Union s secondary boycott tacticsThe Respondent also informed the Union that it had removed material from the culm bank in the pastyear that it did not have specific records of the GILBERTONCOAL CO'347man hoursinvolved and that it had sold the matereal to its customersWe find that the Respondent by informing theUnion that it had sold the culm bank to Guernaand disclosing where the relevant documents werefiled had supplied the Union with sufficient information to satisfy the Union s doubts about the legitimacy of the saleWe also conclude that theGeneral Counsel failed to establish the relevance ofthe remainder of the requested information regarding the namesof the Respondents customers 7 Accordinglywe find no merit to this allegation sE Gil PreDuring the initial negotiating sessions the Respondent explained to the Union that its companyGil Pre was engaged in precleaning culm banks toeliminatethe majority of the waste products beforeprocessing the coalAt a subsequent bargainingmeeting on July 31 the Union asked the Respondent how much coal was mined by Gil Pre The Respondent answered that Gil Pre s reclamation permits did not allow any mining, but that pursuant todirectives by state inspectors to remove an outcropping of coal exposed at one culm bank duringthe reclamation work it had removed approximately 10 000 tons during the last 11 years In November the Union asked whether the Respondentwould be required under its contract proposal topay royalties into the pension fund on coal removed by Gil Pre The Respondent stated thatsuch payments did not apply to Gil PreWe find as set forth above that the Respondentsufficiently complied with the Union s request forinformation concerning the amount of coal minedby Gil Pre and whether the proposed pension planapplied to Gil Pre Accordingly we dismiss this allegation of the complaintF Health and Safety InformationThe Union on June 27 wrote a letter to the Respondent requesting a list of contaminants beingmonitored copies of any cautionary or advisorypamphlets distributed to employees or supervisorsregarding the use of chemicals and informationpertaining to occupationalillnessesunder workmen s compensation The Respondent advised theUnion that a sealed field unit was used to monitor7We finditunnecessary to pass on the judge s finding that because theGeneral Counsel had filed a complaint which was subsequently settledalleging that the Union had violated Sec 8(b)(4) bypicketing the Respondent s customers the Respondent was not obligated to supply theirnames to the Union8 In the absence of exceptions Member Cracraft finds it unnecessary topass on thejudge s apparent finding that the response to the request forinformation regarding the sale of the culm bank to Guerna satisfied theActsigravity contained radioactive material and was inspected by the Texas Nuclear Corporation TheRespondents witnesses testified that no other contaminants were used or monitored by unit employeesThe Respondent also informed the Union thatitdid not possess either the requested pamphlets orany information concerning occupational illnessesThere is no evidence to indicate that the Respondent monitored other contaminants Also t theonly hazardous chemical admittedly on the Respondent s premises was used exclusively in laboratory testing by supervisors The only credited evidence about any advisory pamphlets indicates thatthe Respondent did not obtain such pamphlets untilseveralmonths after the parties had reached alawful impasse in the bargaining for which theUnion had requested the information Thus thepamphlets were not in the Respondents possessionat the time the Union made its request for such informationas the Respondent was only able toobtain these pamphlets after requesting the manufacturers to forward this information to the RespondentAccordingly, we find that the Respondent did not violate Section 8(a)(5) by failing to furnish further information to the UnionG Wages Paid Strike ReplacementsThe Respondent 'started hiring strike replacements in early October and on 25 October theUnion asked the Respondent for the wage ratespaid the replacements The Respondent replied byletter dated November 8 that as to their wageshours and conditions of employment see our September 25 1984 proposalThe proposal called forall employees hired after May 31 to be paid $7 75per hour In the absence of evidence indicating thattheRespondent was paying a different rate wefind that the Respondent supplied the Union withthe requested informationH Access to the Facilities for Health and SafetyInspectionThe Respondents expired Association contracthad provided the Union with access to the Respondent s facilities to inspect health and safetyconditionsUnion officials had visited the facilitieson numerous occasions under the old contractDuring negotiations for a' new contract the Unioninformed the Respondent that employees had reported unhealthy conditions at the Respondent spremises, such as the lack of potable water a toiletleaking into a drinking fountain and poor showerconditionsOn July 19 the Union requested permission to tour the facilities in order to check out theemployees contentions ' The Respondent refusedon the basis that the facilities were shut down and 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Union could receive the information concerning their conditions from the union officials whohad visited the premises under the old contractInHolyokeWater PowerCo273NLRB 13691370 (1985)enfd 778 F 2d 49 (1stCir 1985) theBoard balanced the employers right to control itsproperty against employees right to proper representation in determining whether a union should begranted access to an employers plant in order toobtain relevant safety and health data The Boardstated that access must be granted when responsible representation could only be achieved by theUnion having access Here inasmuch as the onlyway the Union could determine the current accuracy of the employees allegations about the unhealthy conditions at the Respondents facilitieswas to visit them and an inspection tour wouldhave caused minimal disruption because the strikehad closed the facilitieswe find that the Respondent violated Section 8(a)(5) and(1) by denying theUnion accessMoreover we find that the contracts access provisions survived the expiration of the agreementInasmuch as the Respondent and the Union hadnot yet bargained to impasse on July 19 we conclude that the Respondents unilateral change ofthese provisions constitutes a separate independentbasis for finding that the Respondent unlawfullydenied union representatives the right to inspectthe premises for unsafe or unhealthful workingconditionsIIINTERROGATIONAt a prehire interview in February the Respondent s supervisor Brian Rich asked applicant JohnStettswhat he thought about the Union Stetts repliedThey re pretty goodRich saidThat snot a very good thing to say to me Stetts latersaid he could either take the Union or leave itStetts was hired at the interview and given a duescheckoff card to sign The judge found the interview not coercive especially with the Respondenthaving Stetts sign the dues authorization card Accordingly, he dismissed this allegation of the complaintWe disagreeIt is well established that questions concerningunion preference in the context of job applicationinterviewsare inherently coercive and unlawfuleven when the applicant is hired 9 Further Rich sstatement would reasonably lead Stetts to concludethat his hire and continued employment requiredhim to refrain from expressly supporting theUnion 10 Indeed the Respondent did not actually'Thriftway Supermarkets276 NLRB 1450 1459-1460(1985)QualityDrywall Co254 NLRB 617 (1981)10 JonesPlumbing Co277 NLRB 437 439 (1985)hire Stetts until after he had made his more neutraltake it or leave it statement about the Union Accordinglywe find that the Respondent violatedSection 8(a)(1) by interrogating Stetts concerninghis union sympathiesIIINATURE OF THE STRIKEFinallywe must determine whether the Union seconomic strike was converted into an unfair laborpractice strike by the Respondents unlawful conductThere is no evidence that the Respondent ssingle unlawful interrogation of Betts was a factorin precipitating the Union s strike There also is noevidence that the Respondents unfair labor practice of refusing the Union access to its premises aggravated or prolonged the strike Furthermorethese unfair labor practices are unlike an unlawfulwithdrawal of recognition which creates such senous impediments to the settlement of a strike thatthe Board can find conversion to an unfair laborpractice strike even in the absence of direct evidence that the strikers consciously predicated theirstrike on that unfair labor practice Compare e gBrooks & Perkins282 NLRB 976 (1987)and casesthere citedThe strike began and continued because of the parties failure to resolve their contractbargaining differencesAccordinglywe find thatthe economic strike was not converted into anunfair labor practice strikeCONCLUSIONS OF LAWIBy unilaterally denying the union representatives access to the Respondents bargaining agreement that expired on May 31 1984 and in additiondenying the Union s request for access by itsofficials to the Respondents facilities in order toinspect the health and safety conditions that wererelevant to the Union s discharge of its bargainingobligation the Respondent refused to bargain ingood faith and violated Section 8(a)(5) and (1) ofthe Act2By interrogating employees about their unionsympathies during job applicant interviews the Respondent violated Section 8(a)(1) of the ActREMEDYHaving found that the Respondent violated Section 8(a)(5) and(1) of the Act we will order it tocease and desist therefrom and to take certain offirmative action designed to effectuate the purposesand policies of the ActORDERThe National Labor Relations Board orders thatthe Respondent Gilberton Coal Company Gilber GILBERTON COAL COton Energy Corporation Bear Ridge Shops IncGil Pre Corporation B D Mining Company andR&R Energy Corporation Gilberton Pennsylvania its officers agents successors and assignsshalliICease and desist from(a) Unilaterally denying the union representativesaccess to the Respondents facility as set forth inthe collective bargaining agreement that expired onMay 31 1984 and in addition by refusing to bargain, in good faith with International Union UnitedMine Workers of America by denying the Union srequest for access to the Respondents facilities toinspect health and safety conditions that are relevant to the Union s discharge of its bargaining representative duties(b)Coercively interrogating employees abouttheir union sympathies during job application interviews ,(c) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request reinstate provisions for access bythe union representatives to the Respondents facility as set forth in the collective bargaining agreement that expired on May 31 1984 and in additionon request grant access by union officials tothe Respondents facilities for a reasonable periodsufficient to permit the officials to'fully inspect thehealth and safety conditions,(b) Post at its 1Gilberton Coal Company, Gilberton Energy Corporation Bear Ridge Shops IncGil Pre Corporation B D Mining Company andR&R Energy Corporation, Gilberton Pennsylvaniafacilitiescopies of the attached notice markedAppendix I' Copies of the notice on forms provided by the Regional Director for Region 4 afterbeing signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altereddefaced or covered by any othermaterial(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government349The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT unilaterally deny the union representatives access to our facility as set forth in thecollective bargaining agreement that expired onMay 31 1984 and in addition WE WILL NOT refuseto bargain in good faith with International UnionUnited Mine Workers of America by denying a request for access by its officials to our facilities inorder to inspect health and safety conditions thatare relevant to the Union s discharge of its bargaining obligationWE WILL NOT coercively interrogate employeesabout their union sympathies during job applicationinterviewsWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request reinstate provisions foraccess by the union representatives to our facilityas set forth in the collective bargaining agreementthat expired on May 31 1984 and WE WILL on request grant access by union officials to our facilities for a reasonable period sufficient to permit theofficials to fully inspect the health and safety conditionsGILBERTONCOAL COMPANY GILBERTONENERGYCORPORATIONBEAR RIDGE SHOPS INC GIL PRECORPORATION B D MINING COMPANY ANDR&R ENERGY CORPORATIONBruce G Conley Esqfor the General CounselJohnW Pelino EsqandHoward A Rosenthal Esq(Pelmo & Lentz)of Philadelphia Pennsylvania for theRespondent,JonathanWaltersEsq (KirschnerWaltersWilltgWeinberg & Dempsey)of Philadelphia Pennsylvania forthe Charging PartyDECISIONi a If thisOrder is enforcedby a judgmentof a United States court ofappealsthe wordsin the notice readingPostedby Orderof the NationalLaborRelations Board shall readPosted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Orderof theNationalLaborRelations BoardrSTATEMENT OF THE CASETHOMAS A Ricci Administrative Law Judge A hearing in this proceeding was held at Pottsville Pennsylvania on 7 August 1985 and at Reading Pennsylvania on 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD12 13 14 19 20 and 21 August 1985 on complaint ofthe General Counsel against six separate companies operating as a single integrated employer(the Respondent orthe Company) The complaintissued on 8 March 1985on chargesfiledbyInternationalUnionUnitedMineWorkers of America on 16 July 1984 and on 9 January1985The essential issue is whether the Respondent violated Section 8(a)(5) of the statute Briefs were filed afterthe close of the hearing by all partiesOn the entire record and from my observation of thewitnesses I make the followingFINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTThe Respondent consists of six separate corporationsall operating under common supervision their operationsintegrated and functioning as a single employer in theirlabor relations vis a vis the Union here Gilberton CoalCompany is engaged in reclaiming fine anthracite coalB D Mining Co performs the same type of operationBear Ridge Shops Inc does welding and machine shopfabricationGil Pre Corp is in the business of processingraw culm banks R&R Energy Corporation does hydroprocessing of anthracitematerialsGilbertonEnergyCorporation is in the business of processing and manufacturing anthracite filtermediaAll of these companieseither ship over $50 000 of products to points outside theState of Pennsylvania or receive $50 000 of servicesfrom others of the six integrated companies which inturn ship materials directly to points outside the State Ifind that the Respondent as a combined single operationis engaged in commerce within the meaning of the ActIITHE LABOR ORGANIZATION INVOLVEDIfind thatInternationalUnion UnitedMineWorkersof America is a labororganizationwithin themeaning ofSection 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe record of thisheanng consistsof two very voluminous parts(1) exhibits received in evidence in greatnumber and (2) a very extended transcript of testimonywhich does no more than belabor without end conflicting contentions about what meaning should be attachedto the unquestioned objective proof shown by the documeritsItisa refusal to bargain case the complainthaving issued after 10 months of meetings between thepartiesnegotiationsbargaining exchange of proposalsetcThe General Counsel admits that after 5 months ofcontinuing bargaining the Respondent had a legal rightto put in effect which it did its last complete contractproposal which the Union had rejected because in thewords of the General Counsel the Respondent hadalways bargained in good faithNevertheless 4 daysafter issuing that written decision he issued this cornplaintwhich in its entirety alleges that the Respondenthadnotbargained in good faith during that same period'After careful study of the repetitive argumentativeand very revealing testimony of the three principal witnesses in support of the complaint-their testimony extended into almost 5 days of the 6 day hearing-I shallrecommend dismissal of the complaint on two separategroundsThe firstisa rulingon the Respondent smotion filed before the hearing opened to dismiss thecomplaint a ruling whichin no sense relieson any of thetestimony given throughout the 6 day heanng that followed The second ground for dismissal is based on myconclusion that on considering the merits of that oral testimony and additional documents the General Counselhas not proved by a preponderance of the affirmativeevidence on the record as a whole the merits of thecomplaint The two rulings stand completely apartA The Case in BriefThis Respondent has long recognized the ChargingParty Union as bargaining agent of its employees withthe last contract covering the period to 31 May 1984That contractwas negotiatedby the Union with the Anthracite Operators Wage Negotiating Committee (the Association) and this Company like some others agreed tobe bound by that contract In March 1984 it notified theUnion it no longer would be bound by any agreementbetween the Union and the Association and that it wasgiving notice of termination of its contract and a desireto negotiate a new one The Union did not respond untilMay and the parties then met briefly three times towardthe end of the month On the night of 31 May at theverymoment the Association contract expired theUnion called a strike against the Respondent The signscarried by the pickets then readNo Contract NoWorkThereafter there were a number of meetings betweenthe parties the Company offering a number of proposalsfor contract renewal the Union asking for various kindsof information the Respondent giving some as requestedand telling the Union it could obtain other information itsought from governmental reporting agenciesOn 25September 1984 the Company placed in the hands of theunion agents a complete proposal so many pages a comprehensive complete agreement settling all issuesTheUnion rejected it and in October the Company put theentire proposal in effect among its employeesWith thislate in October the Union filed a charge with the BoardThe essential elements of that charge are that the Company violated Section 8(a)(5) of the Act by not furnishing relevant information as requested and by unilaterallychanging conditions of employment meaning of courseputting its last proposal into effect without union agreementFive months later on 4 March 1985 after what musthave been a very exhaustive investigation of the factsthe Board s Regional Director issued his determinationthatwhen the Union put its last offer into effect therehad been reached an impasse in the bargaining that theemployers have bargained in good faithand that therefore the employers were privileged to implement its lastofferTheRegionalDirector decided there was nomerit in the charge that the Company had violated Section 8(a)(5) of the Act by that action The Union appealed that decisionof theRegionalOffice to the GeneralCounsel of the Board in Washington D C On 9 May GILBERTON COAL CO1985 the General Counsel in Washington agreed withtheRegionalDirectors decision saying among otherthingscontrary to the contentions on appeal it wasconcluded under all the circumstances that the partiesreached an impasse on 25 September 1985 The partiesengaged in lengthy negotiations in good faith proposalsand counterproposals being introduced from both sidesof the bargaining tableThe complaint in this proceeding issued as amendedon 8 March 1985 precisely lists no less than 19 separateviolations of Section 8(a)(5) of the Act by the Respondentbeforeitput its final offer in effect in October 1984Each of the allegations speaks of information requestedby the Union but not furnished by the Company Thereare also in the complaint very minor items of later information asked for but not furnished after the OctobereventsOn 16 July 1985 the Respondent filed a motion withthe Board asking for dismissal of the complaint as itnow stands because if there was good faith bargainingfrom May through October 1984-as found by the GeneralCounsel himself-to say now that in the earlierperiod the Respondent violated Section 8(a)(5) of theAct is a farce and makes a mockery of the statute On 2August 1985 the Board put off its decision on thatmotion and instead referred it to the administrative lawjudge for initial determination I take this technique tomean the Board felt a more comprehensive picture ofwhat happened would be helpful in its final decisionB Ruling on MotionI grant the motion to dismiss the complaint regardingeach and every allegation about events that occurredbefore mid October 1984 when the Respondent implemented its final offer to the Union The critical phraseunderlying this decision is good faithIt appears in thestatute and has remained unchanged since its originalpassage in 1935Under the section entitledUnfairLabor Practices it reads as followsSec 8(d) For the purposes of this section to bargain collectively is the performance of the mutualobligation of the employer and the representative ofthe employees to meet at reasonable times andconfer in good faith with respect to wages hoursand other terms and conditions of employmentThroughout the years that one phrase good faith hasbeen the ultimate test in deciding whether a respondenthasmet the bargaining requirements as set out in thestatute It has been used too often to require citation ofprecedent here In every remedial order to bargain following findings of violations of Section 8(a)(5) by theBoard the order has been to bargain in good faith Inevery case where the superficial up front seeming collective bargainingwas examined the test was alwayswhether the picture as a whole showed good faith inthe negotiationsFor example seeKayser Roth HosieryCo 176NLRB 999 (1969)This is an 8(a)(5) caseIndeed the complaint even alleges that the strike whichwas started on 1 June 1984 was caused by the Company s unfair labor practices How could it have been corn351mitting unfair labor practices at the same time that it wasbargaining ingood faith?To ask the question is toanswer itThere have been cases wherejoined with allegationsof refusals to bargain there were separate allegations ofviolations of Section 8(a)(3)-the discharge of a man-orseparate allegations of violations of Section 8(a)(1)-coercive conduct toward individual employees I supposethere could be good acceptable or good faith bargainingwhile at the same time such unrelated violations ofSection 8(a)(3) or(1) can be found But to say that thisRespondent was refusing to bargain-that is what anyviolation of Section 8(a)(5) is'-while at the same time itwas not violating Section 8(a)(5)-that is whatgoodfaithbargaining is'-is incoherent reasoning which mymind cannot acceptUnlike the situationwhere the8(a)(3) or(1)violation stands apart from the bargainingprocess here the separate violations of the statute goto the very heart of the 8(a)(5) violation which was dismissed If there is one thing that proves a refusal to bargain honestly or in good faith it is the refusal by anemployer to furnish information about its operationswhich are relevant and necessary to make the bargainingcoherent and meaningful This is exactly what this Respondent is now said to have done If in fact it refused tofurnish the necessary information about its business howcan it be said it in fact bargained so correctly that it wasprivileged to put the last of its offers in effect unilaterally9What the General Counsel is really doing in this caseisasking the Board to reverse the original finding-bythe Regional Director-that there was no 8(a)(5) violation before October 1984 If the Board were to concludeon this record that the Respondent in fact committed allthose violations now listed in the complaintbeforetheCompany acted unilaterally in implementing its last offeritmust compel the Company to undo its past misconduct and start bargaining all over again in good faithThis means stop acting unilaterallyor restatedundothe effects of its implementation of its last offerUnderthe scheme of the statute it is the General Counsel whodecides when to issue a complaint not the Board If theGeneral Counsel wishes to alter his basic position thatthe Respondent in fact bargained in good faith up toOctober 1984 he can consider setting aside his decisionof 4 March 1984 and 9 May 1985-dismissing the guts ofthe Union s charge-and start all over again That possibility is not my concernActually the real concern of the Union now as well asof the General Counsel is not an order to bargain Thepartiesmet after the October 1984 events and did continue their negotiations albeit fruitlesslyThere is nodirect evidence of literalrefusalto bargain for theCompany never in fact withdrew recognition from theUnionWhat this proceeding really seeks is a findingagain specifically requested in the complaint that whenthe strike started on 1 June 1984 it was an unfair laborpractice strike caused by the Company s earlier violationsMay an employer change conditions of employment unilaterally while its employees are on strike inprotest against its committed unfair labor practices? 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAgain to ask the question is to answer it Aware of theweakness of that position the complaint then playsgames It says the stake was caused by the Mayevents andwas prolonged by the later events Whichis it?All this boils down to is that after 20 months ofstrike and picketingwith the strikers having been replaced by theRespondentthe Unionis hoping in one oranother to get their jobs backWhen unfair labor practice strikers offer to return the employer must let go thereplacements to make place for the returning strikersThat is what this case is really seeking to achieveIf ever there was a picture of the clearest economicstrike this is itWhen the parties talked on 30 May aftertwo shortand meaningless meetingsthe very day beforethe old contract expired the Respondent offered to continue the old contract in effect pending negotiationswith privilege to either party to terminate it on 2 weeksnoticeThe Union wanted none of that Instead it madea counterproposal It was that the Respondent agree toaccept and be bound by whatever might be agreed onin the simultaneous negotiations that were going on between the Union and the Association These were thenegotiations from which the Respondent withdrew whenitadvised the Union 3 months earlier that it wished tobargain independentlyof the AssociationWhat theUnion was proposing that day was that the talking thatwould go on between it and this Company would bemeaningless just a charade because the Company wouldalready have committed itself with finality to a contractstill to be negotiated between two parties with whom ithad nothing to do at all It was but another way ofsayingWe are not really going to bargain with you wewill just put in a show and when it is over you will bebound by the doings of somebody elseWhat betterproof that the Union never intended to negotiate in goodfaith with this Company? If there was no good faith inthe later negotiations it was on the part of the Unionnot the Respondent whom the General Counsel himselfexculpated the following yearC Ruhng on the EvidenceWhen the Union first started talking with the representatives of the Respondent on 10 May 1984 for thefirst time it had no intention of reaching any agreementwith this Company in any way different from what itwas planning to negotiate with the Association fromwhich the Respondent had withdrawn 2 months earlierThe beginning proof of this state of mind is in the fact itdid not even respond to the Respondents request forbargaining until it was close to completing its negotiationswith the Association In fact those negotiationswere finished and a new contract agreed on betweenthose parties on 2 June 1984 Two days earlier on 30May the Union made its first proposal to this Respondent and it was that it agree before any substantive bargaining took place between them to be bound by whatever contract was reached between the Association andthe Union It was not until months later that the Unionfirst came up with any kind of real proposal for renewalat all despite the Company s repeated attempts to getagreement on a number of economic and other contractual changes At the hearing long after the events it wasshown in an affidavit of August Vehar the lawyer andprincipal representative negotiating for the Union thathe had been instructedby theInternationalUnion soffice which had sent him on this assignment to make noconcession to this Company That the Union had no intention of agreeing with this Company to any contractestablishing conditions of employment different fromwhatever its agreement was with the Association couldnot be clearer It rejected the Company s proposal toextend the old Association contract for consecutive 2week periods and struck instead the moment the oldcontract expiredThe truth is that at the moment the strike started theUnion had not even entered into the bargaining processOn 18 May the first time the parties met Vehar told thecompany representatives as he himself testified he wasnot sure he could bargain because the Respondent swithdrawal from the Association had been improper Atanother point in his testimony Vehar said he did notknow whether the six companies which integrated as healways knew they were were in fact a single employerfor bargaining purposesHe certainly knew it was asingle contract binding all the six companieswhich hadjust expired and that he was meeting the representativeof all six in a single bargaining session He added it wasnot until 30 May that he became sure of who he wasdealing with and what for Again on 12 June 2 weeksafter the strike began he asked the company representstive to sign the contract which 2 weeks earlier had beensettled between the Union and the Association To nowsay as does the complaint that when the strike started itwas because the Company had refused to bargain at theUnion s request is a pure farce Funnier still toward theend of the hearing the General Counsel called RichardTrumka the president of the International Union to testifyunder oath that the strike was called because of theunfair labor practices already committed by the RespondentTo Trumkascredit itmust be said he washonest in his testimony for while stating his opinionabout the cause of the strike he candidly admitted heknew nothing about the facts of the case resting hisopinion purely on what other officers of the Union hadtold him His opinion of course has no bearing on themerits of this complaintBefore proceeding with the flood of information requested by the Union two aspects of this record must bemade clear The first is that I will consider here onlythose items of information listed in the complaint aboutwhich illegal refusals to furnish are allegedVehar themain witness in support of the complaint was on thestand for 3 full days and in his talking added a numberof other items of information which he said he asked forand was refused Aside from the fact the Charging Partymay not add to the complaint which Vehar as a lawyervery well knew his testimony befuddled the record andwas an effort to mix up the storyso asto make it moreconvincing not a technique by a lawyer which couldadd to his credibility The second aspect to be kept inmind is that as a witness Vehar equivocated changed hisstory avoided answering direct questions and argued socontinuously that wherever he is contradicted on this GILBERTONCOAL CO353record by any other witness I do not credit a word hesaidHis story was too prolonged to be repeated hereminutia but some examples will serve the purpose wellenoughAt all the bargainingsessionsVehar was accompaniedby David Blitzstein referred to in the record as an economistTogether they did all the talking for the UnionOne of the complaint allegations is that from 15 June andthereafter the Respondent refused to grant the Unionaccess to its financial recordsOn this subject Veharstarted his testimony with saying the Company had toldhim and his conegotiator it could not afford to pay theUnion s demandsHe [John Pehno the principal company spokesman] said unless there were these changesthat the companies will just wither away and die Ifthere were nothing else in this record his total testimonywith reference to this one item is enough to discredit himcompletely To start with the letter of demand on whichthe allegation rests does not even suggest the demandwas predicated on a plea of inability to pay It reads insteadAlso please provide us with all the information thatyou clients have relied on when they claimed theycannot be competitive under the collective bargaining agreement previously applicable to your clientsAlthough the beginning of his testimony was essentially that the Company could not afford to pay the Union seconomic demands later still on direct he admittedthat they had not pled poverty in October but I in notsureThen on cross examination came the followingInever made the statement that you were unable topayClearly the witness was lying Nothing could beclearer on this record than that the only thing the Respondent told the Union was that it intended to investmore money in its business to alter its character somewhat and therefore was unwilling to bind itself to paywhat the Union s economic demands were SeeBuffaloConcrete276 NLRB 839 (1985) The firstcomplaint allegation merits no further commentAt a number of points in his testimony Vehar wasconfronted with documents provided by the Company inresponse to demands for information They were verydamaging to his contention that the Company had refused to give him that informationHis technique toavoid the obvious result of such documentary proof thathis testimony was all wrong was a resort to a devicewhich only added to his very poor credibility He saidthat that particular document was handed to Blitzsteinwho sat next to him at the bargaining sessions disassociated himself from Blitzstein as though the two had nothing to do with one another I have not examined thesubstance of that That was examined by Mr BlitzsteinAgain [H]ave you checked any other source on that information?A I have personally not That was in thecontrol of Mr BlitzsteinI believe Mr Blitzstein isindependent of me I understood that Mr Blitzstein wasbeing an independent person from me It is difficult tobelieve such a statement would come from a lawyer presumably an expert in the field of labor law Again hadhe seen any of the documents? I didn t say I didn t seeany of the documents but I did not examine themIdid not examineall of the carefullyThe witness testimony is shot through with evasionafter evasionHad he seen a certain complaint?Q Haveyou not seen this complaint? A I have not reviewed thecomplaintIhave seenitbut I have not revieweditAsked had the Companysaid it waswilling to negobate all the contract his answer wasNo not in thosewordsHe was told that one ofthe itemsof informationhe wanted could be obtained by requesting an audit froma certain union fund Did he know he could get that9 Iknew we could ask anybody for an audit including theOffice of Surface MiningQ Did you know thatthiswas a Federal agency that you could ask for anaudit and get one? A Not and get one no I did notknow thatFinallydid he request the audit9 FirstVehar answered yes then added that he could not recallAt another point this witness whose testimony went tothe heart of the case about just what was asked for andwhat was produced avoided thecross examinerwith thephrasemy memory is foggyOn 1 May 1984 before arranging any meeting for bargaining asthe Company had earlier requested the Unionsent a letterlisting no less than 18separateitems of information about the Company s method of operationsOnly two of these appear in the complaintas somethingtheCompany should have supplied Thismeans ofcourse that even in the General Counsels opinion 16 ofthe 18 items represented no more than a harassment technique intended to delay thebargainingand had nothingto do with the proper subjects of collectivebargainingThat letter is a perfect example of the Union s attitudethroughout the events recorded in this recordTwo of theitems mentionedin the originalcomplaintasked for the number of employees who had worked ineach shift during the last 2 month period and the numberof sick days paid by the Company during that sameperiodRegarding what this information had to do withthe bargainingthatwas to take place for conditions ofemployment that were to govern tomorrow no coherentexplanation was given Asked why he had asked for thisinformation relative to sick leaveVehar answeredHedid not know It obviously was not related to any demands the Union ever made on the Respondent Even sothe Company s principal negotiators did describe to theunion agentsthe total operations of these six companiesinvolved aswell as statethe number of employees working on ashiftThe Union was also given the entire payroll costs for the periodin questionThe Union also gotthe totals paid by the Companies for sick leave fromwhich theunion agentscould easily calculate how manydays of sick leave had been involved In factBlitzsteinhad actually figured that out himself This question aboutsick leave and days worked in the past therefore presentnothing in support of the complaintAnother complaintallegationisthat the Companyfailed to supply information pertaining to illnesses undertheworkmens compensationclaims duringthe past 3yearsin the words of the Union s demand The Unionknew as was admitted at the hearing that illnesses standapart from accidents or injuries under the Pennsylvania 354DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWorkmen s Compensation Law Indeed they did notknow of anybody who had been taken sick at all VeharsaidWe don t know if there s really any problemeven if there isn t a problem yet we want to make surethat one doesn t develop in the futureWhen the cornpany representatives asked for any individual instances ofillnesses the Union said that they knew of none It endedwith the Company saying if the Union heard of anyproblems it could bring them to the Company s attentionwhich would then hire an expert to look into theproblemWhy this sort of information request was put inthe complaint I am at a loss to understandThe Union wanted to know how much the Companywas paying the strike replacements to work and theGeneral Counsel put that tern into the complaint alsoThe Union did not have to ask because it knew as theCompany had told it that the pay conformed with thecontract it had put in effect in October the one whichthe Union had rejected Does the employer have to tellthe union how it is managing to continue its businesswhile the union carrying on an economic strike istrying its best to shut it down completely so it will justdie?The Union also demanded to see the individual agreementsbetween the Company and any strike replacements Later the Union expanded this request to includeprobationary agreementsThe only agreement thisCompany has with individual employees is a confidentialityagreement to protect the Company s patentrightsAside from that the Company had some employees sign agreements to a 30 day probationary period Apparently this was in conflict with the contract which theCompany had implemented unilaterally It would seemthe Union was attempting to enforce the same contractwhich it was simultaneously saying in its then pendingchargewas illegal a violation of Section 8(a)(5) Can aunion at the same time enforce a collective bargainingagreement while litigating its legality? In any event theCompany stopped making strike replacements agree toprobationary agreements The Union filed a charge withthe NLRB on this so called violation of the contract bythe Company It also filed charges accusing the Company of changing supervisory work of not adhering to theproper grievance procedure of not furnishing necessaryinformation for processing grievances All those chargeswere dismissed by the Regional Office on 27 June 1985because there was no contract in effect therefore theUnion had nothing to complain about In the face ofthose dismissals the General Counsel went ahead andadded some of those items as further unfair labor practices in this complaintIn mid July before the Company implemented its proposal of new working conditions the Union asked forpermission to tour the workplace The old contractdid provide such privilege to the union agents The Respondent s refusal to permit the union agent to inspectthe premises is also called an unfair labor practice in thecomplaintConditions of employment are one thing-how much people are paid what their fringe benefits areand things of that kind How the union may representthe employees vis a vis the employer is something elseagainAlthough a collective bargaining agreement mayprovide for such arrangements they do not involve theemployees conditions of employment and thereforethey do not survive expiration of the contract There isno ment in this complaint allegation nowSome of the complaint allegations are worded in theexact phrases used by the Union in sending its demandsto the Respondent They are so detailed so repetitive sominiscule-page after page-that to list all of them herein this decision would be pointless A single example willsufficeIdentify all persons who currently perform orwho have performed since June 1 1984 clericaladministrativebookkeepingmanagerial engineering estimating or other servicesfor each of yoursix clientsAs to eachsuch such[sic] person identify the exact nature of the services performed foreach of the six clients If the person now performing any or all of these functions has changed sinceJune 1 1981 identify the dates during which eachfunctionwas performed by each person If theperson performs similar functions for more than oneclient identify the procedures that existby whichthe clients determine how to compensate the personfor these services and the date these procedures orany changes in these procedures took effectIdentify all persons who now perform or whohave performed supervisory functionsfor each ofyoursix clients since June 1 1981 and state thenature of the functions performedby each suchperson foreach of thesix clients If such personnelhas changed since June 1 1981 identify the datesduring which each person performed supervisoryfunctions for the respective client If the personsperforms similar functions for more than one clientprovide the same information as requested in thepreceding questionThese incredibly detailed requests for information(going back4 years)asked for a month after the strikestarted-provemore than anything else that the Unionwas not really interested in negotiating a contract renewalwith this RespondentAll it soughtwas continuingdelayThese unending demands are interlaced with a demandto know the names of all the customersof theRespondents to which it sells its productsThe Unions argumentin justification of all these requests is that there was aquestionwhether the Respondent was bargaining as asingle employer or whether it wanted a separate and different contract for each ofthe separate corporationsThe expired contract was a single one covering all thesecompanies as a single employer as the union representatives knew It was signedby Piercethe negotiator in thecase at bar using only the name GilbertonCoal Company The Unionalso knew asthe recordamply showsthat there was interchange of personnel there was asingle businessofficewitha common staff a single superintendent of all production and maintenance with asingle location all supplies were purchased in bulk and asingle healthcare policycovered allthe employees TheRespondent also gave the Union full information about GILBERTONCOAL CO355stock ownership and intercorporate relationships Fromthe start the Respondents bargaining proposals includeda combined seniority system joining all the companies togetherWhen the last offer which the Union rejectedwas put in effect it named all six companies as a singleemployer If there existed any questions about the singleemployer concept it was because of internal conflictswithin the Union Locals which represented the employees of the Respondent at its different locations Some ofthese employees preferred keeping separate seniorityrights for fear of being bumped by employees from theother locations I do not think the Respondent was obligated to research its past operations-as far back as1981-to satisfy this unwarranted curiosity of the Unionwhich I deem as no more than a delaying tactic to forestall good faith bargainingThe Respondent admits it refused to give the Unionthe names of its customers Apart from the fact that suchinformation bears no relationship to the conditions ofemployment oftheseemployees-the only concern of theUnion under the statute-the Respondent had amplereason towithhold suchinformationOn 3 October 1984itfiledcharges against the Union for bringing illegalpressure on its customers to force them to cease doingbusiness with the Respondent and the General Counselissued a complaint based on that charge alleging violations of Section 8(b)(4) of the statute I can think of nobetter justification for a struck employer to withhold theidentity of its customers from the striking unionThe talking between the parties continued even afterOctober when the Company s complete contract proposal had gone into effect The complaint now says that on28November the Union wanted to know whether aproposed pension claimwould apply to Gil Pre oneof the six companies which constitute the single RespondentDoes this mean the Company had by thattimeproposedchanges in the conditions of employment? Does it mean the Union did not understand thefullywritten contract which in fact was then in effect? Ido not know In any event the record shows that thecompany representatives more than once told the Unionsuch payments did not apply to Gil Pre under either theold or the new contract Whatever the case the contractwas in effect it was written and whatever it meant itmeantIdo not understand how the question of themeaning of a contract term could evolve into an unfairlabor practiceFinallywe come to the requested information whichwas belabored throughout the record without end TheCompany contributes money to the Union s pensionfund the amount depending on the amount of coal produced and the amount of ash found in the coal producedThe greater the amount of coal and the greater theamount of ash in the coal the greater the amount ofmoney the Company must pay to the fund This moneypayment is referred to as royalties payable by the employerThe first thing the Union did on 1 May 1984 beforeresponding to the Respondents request to meet and bargain was to send a letter asking for information with respect toash intake of coal producedThat samephrase appeared in the complaint describing informationwhich the Respondent allegedly in violation of Section8(a)(5) of the Act failed to produceBefore getting to the facts which show the Union hadaccess to and did obtain the requisite information fromauthoritative sources there must be mention of a realitythat logically dictates dismissal of this aspect of the casewithout questionWhile examining the audit reportsgiven to it by the fund as requested and as authorized bythe Respondent the Union filed a charge with the NationalLaborRelations Board accusingthe Company ofthe 8(a)(5) violationby refusing to make royalties paymentson coal producedOn 12 July 1985 the Board sRegional Director dismissed that charge sayingI find that the allegation of the charge that the Employers violated Section 8(a)(1) and (5) of the Actby failing to make royalty payments on coal produced for use or for sale lacks merit The Unioncontends that the Employers have under reportedtheir coal production to the pension fundTheEmployers contend it has complied with its obligations to the pension fund Thus the parties have adispute as to the Employers compliance with theirreporting and royalty payment obligations It is wellsettled that not every breach of a contract also constitutes an unfair labor practiceThe Board hasheld that it will not enter a contractual dispute todetermine which parties interpretation of the contract is correctThere was no appeal from the Regional Directors dismissal of that chargeIf one issue-whether an employer is not complyingwith the terms of a collective bargaining agreement-does not touch on an unfair labor practice under the statute how can failure to discuss it or to show the Company s records about it constitute an unfair labor practice?Again a final time to ask the question is to answer itnoActually the Union always did have access to the information in question-how much coal was producedand what was its ash content The Association contractin effect during the period for which the Union wantedto know required the Companies to make monthly reports and contributions to the Anthracite Health andWelfare Fund (Pension Fui d) The information to befiled by the Companies had to be accompanied by swornaffidavits to their truthsThe Respondent consented tohave the fund release all of its reports it had filed withthe fund It even handed the Union a summary of all thecontributions it had made to the fund throughout 1984The Union was entitled to have audits from the fund prepared by certified public accountants Of the three trustees in charge of the fund one was a member of the InternationalUnion surely a safeguard for the Union hereThereiseven a letterto the Charging Union from theattorney for the fund verifying that the audits whichtheUnion had received had been conducted for thevery purpose of assuring proper contributions by this Respondent The Union therefore had all it could want andmore 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShorn of all the verbiage and argumentation that camefrom Attorney Vehar throughout his testimony what itamounted to was that he felt-with no evidence at all-that this particular company had been filing false reportsto the fund s trustees and that therefore he wanted tolook at the original records of the Respondent those onwhich it had submitted its periodic reports and paymentsto the fund Asked after much bickering at one meetingafter anotherwhether a new more current certifiedaudit from the fund would have satisfied him Vehar sanswer was a simple no It is clear to me that all theUnion s principal negotiator was trying to do throughoutthese protracted bargaining sessions was to stall the negotiations to create problems where there were noneand to avoid having to come to terms with the RespondentAs I look at the total picture revealed by this overlong record transcript I agree with the original decisionreached by the Regional Director before he issued thiscomplaint that this Respondent had always bargained ingood faith and that it did not commit any unfair laborpractices before October 1984D The8(a)(1) AllegationsJohn Stetts was hired by the Respondent in February1984He spoke to Brian Rich then a superintendentStetts testified that in the general conversation after talking about good schools and football and everything likethatRich asked him what did he think about theUnionWhen Stetts saidThey re pretty goodRichcame backwithThats not a very good thing to say tomeAs they continued to talk Stetts said he could takeitor leave itand Rich then said [T]hat s the problemwith unions and all they started like 40 years ago andlike Ijust agreed with him and he just gave me the jobthenRich then had the applicant sign a dues checkoffcard so he couldjoin the Union Two months later Stettswas released according to seniority and then rehired Heworked continuously until the strike Rich did not testifyIfind nothing improper in the general conversationthat took place that day between the two men especiallywith the supervisor having the man sign into the Unionthen and thereRossmore House269 NLRB 1176 (1984)LouisWolfgang testified that on or about 4 October1984 Frederick Israel a company superintendent calledhim on the phone and askedHow did the meeting goand that he answered I don t care to discuss itThewitness explained the meeting had been held the daybefore to discuss a letter the Company had sent to all theemployees asking them to consider the Company s offerand to returntowork TheGeneral Counsel calls thisquestioning by the superintendent illegal interrogation inviolation of Section 8(a)(1) of the ActAs the witness continued to ask questions it then developed that it was he who had first called the Companythat day to talk to Pierce the Respondents chief negotiator at the bargaining sessions then in progressWolfgang said he had called to ask Pierce something aboutthe letter the men had received because he wished to askwhether the men would be discharged if they did notreturnPiercewas not available and therefore IsraelcalledWolfgang back to ask why had he called All thismeans is that the conversation now called unlawful wasstarted by the employee not by the agent of the employer In the circumstances with the employees wanting toknow whether he would be fired-but nobody ever toldthat to the employee-and the supervisor respondingonly with asking was he coming to work I find nothingviolative of the statute as having occurredTwo strikers testified about telephone calls they received at home at the end of October 1984 fromEdward Shearn a security guard working for the Respondent to guard the premises Shearn is the policechief in a joining town and with his sons has an agreement with the Respondent to protect the Company itspropertyHe runs the Shearn Detective Agency servicing other companies as well Donald Lotshaw a strikertestified that Shearn told him there was work availablethat the Company was planning to expand that theworking conditions would be very favorable Shearn alsosaidaccording to Lotshaw that if the men wished hewould set up a meeting for them with Rich one of theownersWhen Lotshaw called Rich a liar still accordingto the witness Shearn told him don t let the goons fromWest Virginia tell you what to doJohn(Jackie)David also a striker quoted Shearn astelling him on the phone how come the men weren tback to workthat he was talking to Jack Rich andthat Jack Rich told him to relay a message that workwas availableAt that point David simply answeredthat the men were on strike Shearn then said still according to the witness that I should talk to the men totry to get the men to go back to workWhen Davidcame back with I couldn t do it that we have unionrepresentatives up here from the InternationalShearnsaidWhat the hell where you listening to those sons ofbitches for from Pittsburgh and WashingtonShearnthen addedWhy don t we have a vote by writing instead of a raise by hands voteShearn s final statementas the witness recalled was if we wanted to get together he could call Jack Rich or that Jack Rich was suggesting that we would get together with himAsked torepeat the witness then saidHe had told me that JackRich wanted to get together with us to discuss the proposalCalled as a defense witness Shearn said that oneevening one of his sons told him several of the stnkershad asked him (the son) would he call Rich to find outwhether thejobs were still available to the strikers andthat as a result he telephoned Rich to ask if the jobswere still thereRich said they were and therefore asShearn continued to testify he called some of the strikerswhom he knew as neighbors where he lived One of themen responded by telling him to telephone Jackie Davidbecause he was the president of the Local Union Shearndid and when he said the job was still available to thestrikersDavid asked him could he arrange a meeting between the strikers and Rich personally at GilbertonShearn s answer was he would have to be nuts to meetyou down thereShearn explained this comment because of the animosity that had developed in the courseof the strike GILBERTON COAL COShearn denied any member of the Respondent everasked him to negotiate on their behalf or to call any ofthe strikers or to arrange a meeting of any kind He alsotestified he never asked Rich would he meet with thestrikersShearn s final statement was that he did what hedidout of the goodness of my heartI do not think the General Counsel has carried the offirmative burden of proving Shearn was an agent of theRespondent It is an old principle of law that agency isnot proved out of the mouth of the agent It takes something more In his brief the General Counsel relies on thefact Rich was not called as a witness But a void is notenough to fill a requisite positive CfWestward Ho Hotel251NLRB 1199(1980)Clearly the arrangement between the Respondent and this detective agency had357nothing to do with employee relations In fact a writtencommunication from the Company to Shearn personallysent in August 1984 while listing a number of many obligations toward security says not a word about any communication between the guards and the employees onbehalf of the Company Shearn was honest enough notto deny his expressions of dislike toward the union offscersblaming them for the industrial dispute that washurting the employees I have no reason not to believehis further statement that no member of managementever asked him to discuss the dispute in progress withthe strikers I shall therefore recommend dismissal of thisallegation of the complaint also[Recommended Order for dismissal omitted from publication ]